DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2003/0141073) in view of Wygnanski (US 2011/0083855).
With respect to claim 1: Kelley discloses a system for use with a wellbore comprising: 
an annulus (A) defined between tubulars (TS, CS; Fig. 5) disposed in the wellbore (Fig. 5); and 
an annulus safety valve (VT, P) disposed in the annulus (Fig. 5) that comprises, 
a body (P), and 
a check valve (VT; Claim 13) that is selectively changeable between an open position and a closed position (¶ [0088]; Claim 13). 
Kelley does not disclose a bistable actuator selectively changeable between deployed and retracted operational states and that the check valve is maintained in the open position when the bistable actuator is in the deployed operational state. Wygnanski teaches that it is known in the art for a bistable actuator (72) that has a deployed and retracted operation states (¶ [0053, 0073]) and a check valve (62) is in an open position when the bistable actuator is in the deployed state (¶ [0053, 0073]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the bistable actuator of Wygnanski with the invention of Kelly since doing so would allow selective opening of a check valve through better control (Wygnanski ¶ [0052-53]).
With respect to claim 2: Wygnanski from the combination of Kelley and Wygnanski further teaches the actuator comprises an electrically powered motor (¶ [0053]; device that converts the electricity from the control circuit to the mechanical energy that moves the shaft 74) and a shaft (74) coupled with the motor (¶ [0052-53]).  
With respect to claim 3: Wygnanski from the combination of Kelley and Wygnanski further teaches the shaft is spaced away from the check valve when the actuator is in the retracted operational state (¶ [0053]; Fig. 6-7), and wherein the shaft is positioned in interfering contact with the check valve when the actuator is in the deployed operational state (¶ [0053]; Fig. 6-7). 
With respect to claim 7: Kelley from the combination of Kelley and Wygnanski further teaches the annulus comprises upper (A above P in Fig. 5) and lower portions (A below P in Fig. 5) that are adjacent one another (Fig. 5), and wherein the upper and lower portions are in communication when the check valve is the open position (¶ [0088]; Claim 13), and wherein the upper and lower portions are isolated from one another when the check valve is in the closed position (¶ [0088]; Claim 13). 
With respect to claim 8: Kelley from the combination of Kelley and Wygnanski further teaches the check valve is disposed in a passage that is formed through the body (Fig. 5 shows VT disposed in passage through P), and wherein opposing terminal ends of the passage are respectively in communication with the upper and lower portions (¶ [0088]; Claim 13; Fig. 5). 
With respect to claim 9: Kelley from the combination of Kelley and Wygnanski further teaches the check valve is moved into the open position when pressure in the upper portion exceeds pressure in the lower portion by a designated amount (¶ [0088]). 
With respect to claim 10: Wygnanski from the combination of Kelley and Wygnanski further teaches the actuator is in communication with an electrical source when changing to the deployed configuration (¶ [0053]), and wherein the actuator is out of communication with the electrical source while remaining in the deployed configuration (¶ [0056]). 
With respect to claim 11: Kelley from the combination of Kelley and Wygnanski further teaches the tubulars comprise casing lining (CS) the wellbore and production tubing (TS) inside the casing (Fig. 5), the system further comprising a wellhead assembly (WH) mounted over an opening to the wellbore (), a source of lift gas (¶ [0073, 0088-89]) in communication with the annulus through the wellhead assembly (¶ [0073, 0088-89]), wherein lift gas is selectively injected into the tubing through lift gas valves (GLV) that are coupled to the tubing (¶ [0087]; Fig. 5). 
With respect to claim 12: Kelley from the combination of Kelley and Wygnanski further teaches lift gas flows through the check valve when the check valve is in the open position (¶ [0088]; Claim 13). 
With respect to claim 13: Kelley discloses a method of operating a wellbore comprising: 
handling lift gas in an annulus (A) of the wellbore in which an annulus safety valve (VT, P) is disposed (Fig. 5) and that comprises 
a body (P), 
a passage in the body (passage through P in Fig. 5), and 
a check valve (VT; Claim 13) in the passage (Fig. 5), 
venting from the wellbore (¶ [0088]; Claim 13).
Kelley does not disclose the annulus safety valve comprises an actuator or how the actuator interacts with the check valve. Wygnanski teaches that it is known in the art for an actuator (72) to allow venting from a wellbore (¶ [0053, 0073]) through a check valve (62) by providing a supply of electricity to the actuator to change the actuator from a retracted configuration to a deployed configuration which biases the check valve into an open position (¶ [0053, 0056]); removing the supply of electricity to the actuator (¶ [0056]); and maintaining the actuator in the deployed configuration while the actuator is isolated from a power source (¶ [0056]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the actuator of Wygnanski with the invention of Kelly since doing so would allow selective opening of a check valve through better control (Wygnanski ¶ [0052-53]).
With respect to claim 14 Wygnanski from the combination of Kelley and Wygnanski further teaches reconfiguring the actuator from the deployed operational configuration to the retracted operational configuration by energizing the actuator (¶ [0053, 0056]). 
With respect to claim 15: Kelley from the combination of Kelley and Wygnanski further teaches injecting lift gas into the wellbore at a pressure which maintains the check valve in the open position and lift gas flows from uphole of the check valve to downhole of the check valve (¶ [0087-89]).
With respect to claim 17: Kelley from the combination of Kelley and Wygnanski further teaches the step of venting comprises removing lift gas from the wellbore (¶ [0028]; gas that does not break out of solution of the liquid hydrocarbons will be removed from the wellbore).

Allowable Subject Matter
Claim 4-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/               Primary Examiner, Art Unit 3672